United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., claiming as representative of the estate of
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stratford, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0116
Issued: October 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 20, 2017 appellant, through counsel, filed a timely appeal from a
September 11, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than three
percent permanent impairment of the employee’s left lower extremity, for which he previously
received a schedule award.
FACTUAL HISTORY
OWCP accepted that on March 16, 2007 the employee, then a 60-year-old mail carrier,
sustained an aggravation of degeneration of the left medial meniscus as a result of being attacked
by a dog while in the performance of duty.3 It authorized left knee arthroscopy with partial medial
meniscectomy and debridement of the medial femoral condyle and patellofemoral joint, which was
performed by Dr. Larry Rosenberg, an attending Board-certified orthopedic surgeon, on
February 25, 2010. Dr. Rosenberg released the employee to return to full-time light-duty work as
of May 17, 2010.
Thereafter, OWCP received a May 24, 2010 medical report by Dr. Rosenberg which noted
that the employee was three months status post left knee arthroscopy. He also noted that,
objectively, the employee’s left knee was cool, nonsynovised, noneffused, and quiet. The
employee walked with a normal gait and cadence. On physical examination of the left knee,
Dr. Rosenberg observed full range of motion (ROM). He noted that there were no meniscal,
ligamentous, or peripatellar ﬁndings. Dr. Rosenberg determined that the employee had reached
maximum medical improvement (MMI) from his injury and surgery. He released the employee to
return to work without restrictions as of the date of his examination and discharged him from his
care.
OWCP also received a November 30, 2010 letter by Dr. David O. Weiss, an attending
osteopath Board-certified in orthopedic surgery. Dr. Weiss discussed the employee’s factual and
medical history and reported findings on physical examination. He noted that the employee
ambulated with a noticeable left lower extremity limp. A calcaneal and equinus gait was carried
through with a modicum of difficulty. Regarding the left knee, Dr. Weiss found well-healed portal
arthroscopy scars. He reported ROM measurements of 120/140 degrees of flexion/extension
measured three times. A patellofemoral compression test produced pain and crepitus. Patellar
apprehension and inhibition signs were positive. There was tenderness along the undersurface of
both the medial and lateral patellar facets and medial joint line pain. There was also good stability
to both valgus and varus stress testing. Lachman and drawer signs were negative. An Apley’s
grind was positive producing medial joint line pain. There was crepitus involving the medial joint
compartment. Manual muscle strength testing of the lower extremities three times revealed
quadriceps graded at 3/5 on the left versus 5/5 on the right and gastrocnemius graded at 4/5 on the
left versus 5/5 on the right. Gastrocnemius circumference measurements were 41.5 centimeters
(cm) on the right versus 40 cm on the left. Quadriceps circumference measurements at 10 cm
above the patella were 51 cm on the right and 51 cm on the left. Dr. Weiss diagnosed, among
3

The employee has a prior claim under OWCP File No. xxxxxx424, for which he filed an occupational disease
claim (Form CA-2) on October 5, 2005. On January 13, 2006 OWCP accepted the claim for aggravation of
degeneration of the left medial meniscus. This case, has been administratively combined with the current claim,
OWCP File No. xxxxxx764, with the latter serving as the master file.

2

other things, post-traumatic internal derangement to the left knee with a medial meniscus tear;
post-traumatic chondromalacia patella to the left knee; post-traumatic osteoarthritis to the left
knee; status post February 25, 2010 arthroscopic surgery with partial medial meniscectomy and
debridement of medial femoral condyle and patellofemoral joint; and status post
viscosupplementation therapy with Synvisc and Supartz injections. He utilized the diagnosisbased impairment (DBI) rating method found at Table 16-3 (Knee Regional Grid) on page 511 of
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),4 to determine that, the employee’s left primary joint arthritis fell
under a class of diagnosis (CDX) of 1 with a default value of five percent. Dr. Weiss assigned a
grade modifier for functional history (GMFH) of one under Table 16-6, page 512 and a grade
modifier for physical examination (GMPE) of 2 under Table 16-7, page 517. He noted that a grade
modifier for clinical studies (GMCS) was not applicable. Dr. Weiss utilized the net adjustment
formula (GMFH - CDX) + (GMPE - CDX) = (1 - 1) + (2 - 1) = +1, which resulted in eight percent
permanent impairment of the left lower extremity. Dr. Weiss concluded that the employee reached
MMI on the date of his impairment evaluation.
In a supplemental letter dated February 25, 2011, Dr. Weiss indicated that he had reviewed
January 18, 2011 x-ray films of the employee’s left knee, which revealed that the medial joint
space measured two cm and the lateral joint space measured three cm. Utilizing Table 16-3, page
511, he found that the employee’s left primary joint arthritis fell under a CDX of 2 with a default
value of 20 percent. Dr. Weiss again assigned a grade modifier 1 for GMFH under Table 16-6,
page 512 and a grade modifier 2 for GMPE under Table 16-7, page 517. In addition, he continued
to find that a grade modifier for GMCS was not applicable. Dr. Weiss utilized the net adjustment
formula (GMFH - CDX) + (GMPE - CDX) = (1 - 2) + (2 - 2) = -1, which resulted in 18 percent
permanent impairment of the left lower extremity.
On April 26, 2011 the employee filed a claim for a schedule award (Form CA-7).
In a May 16, 2011 report, Dr. Henry J. Magliato, a Board-certified orthopedic surgeon
serving as an OWCP district medical adviser (DMA), reviewed a statement of accepted facts
(SOAF) and the medical record, including Dr. Weiss’ findings. He requested to review the
January 18, 2011 left knee x-ray films, which were not contained in the case file, before computing
a schedule award. The DMA noted that Dr. Rosenberg, in a February 1, 2010 office note, did not
mention osteoarthritis. He related that the treating physician only noted a meniscal tear. On
August 5, 2013 the DMA reviewed the January 18, 2011 left knee x-ray films and advised that he
believed that an 18 percent impairment rating for the left lower extremity was quite high. He
related that he would have evaluated impairment of the left knee based on the employee’s
February 25, 2010 partial medial meniscectomy and accepted diagnosis of aggravation of
degeneration of the medial meniscus. The DMA recommended that the employee undergo a
second opinion impairment evaluation.
On November 7, 2013 appellant, through counsel, advised OWCP that the employee had
passed away on October 30, 2013.

4

A.M.A., Guides (6th ed. 2009).

3

In a March 6, 2014 report, DMA Dr. Magliato rereviewed the medical record since the
employee had died and no further evaluation could be performed. He found that the employee had
three percent impairment of the left lower extremity due to a partial medial meniscectomy under
the sixth edition of the A.M.A., Guides. The DMA determined that the employee reached MMI
on February 25, 2011, the date of Dr. Weiss’ updated report.
OWCP, by decision dated March 13, 2014, granted the employee a schedule award for
three percent permanent impairment of the left lower extremity based on the opinion of its DMA,
Dr. Magliato.5 The period of the award ran for 8.64 weeks, from February 25 to April 26, 2011.
On March 25, 2014 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. By decision dated August 18, 2014,
an OWCP hearing representative determined that there was a conflict of medical opinion between
Dr. Weiss, the employee’s treating physician, who opined that the employee had 18 percent
permanent impairment, and Dr. Magliato, the DMA, who opined that the employee had three
percent permanent impairment of the left lower extremity. She set aside the March 13, 2014
decision and remanded the case for OWCP to refer the employee for an impartial medical examiner
(IME) to resolve the existing conflict of medical opinion evidence regarding the extent of his left
lower extremity permanent impairment.
On October 2, 2014 OWCP referred a SOAF, the employee’s case record, and a series of
questions to Dr. Ian B. Fries, a Board-certified orthopedic surgeon serving as the IME. In an
October 25, 2014 report, Dr. Fries noted his review of the SOAF and medical records. He
indicated that, since he did not have an opportunity to examine the employee, he would provide
impairment calculations using the most recent functional history and physical examination
findings set forth in Dr. Rosenberg’s May 24, 2010 report and alternative impairment calculations
provided by Dr. Weiss in his November 30, 2010 report. Dr. Fries utilized Table 16-3, page 509
of the sixth edition of the A.M.A., Guides and found a CDX of 1 for a partial (medial or lateral)
meniscectomy, meniscal tear, or meniscal repair of the left knee, which yielded a default value of
two percent. He referred to Table 16-16, page 516 and assigned a grade modifier 0 based on
Dr. Rosenberg’s findings and a grade modifier 1 based on Dr. Weiss’ findings for GMFH.
Dr. Fries assigned a grade modifier 0 based on Dr. Rosenberg’s findings and grade modifier 2
based on Dr. Weiss’ findings for GMPE under Table 16-7, page 517.6 He assigned a grade
modifier 1 for GMCS under Table 16-8, page 519 as x-rays mentioned in the case record showed
some medial compartment narrowing. Dr. Fries applied Dr. Rosenberg’s and his own finding to
the net adjustment formula on page 521, (GMFH - CDX) + (GMPE - CDX) = (0 - 2) + (0 - 2) +
(1 – 2) = -5, which resulted in a grade A, one percent permanent impairment of the left lower
extremity. He applied the same formula to Dr. Weiss’ and his own finding and calculated (1 - 2)
+ (2 - 2) + (1 – 2) = -2, which also resulted in a grade A, one percent permanent impairment of the
left lower extremity. Dr. Fries noted that OWCP had only accepted an aggravation of degeneration
of the left medial meniscus according to the SOAF and thus, the employee’s condition of
5

The record indicates that OWCP paid appellant the schedule award for three percent permanent impairment of the
left lower extremity.
6
The Board notes that Dr. Fries noted that Table 16-7 was located on page 516 of the A.M.A., Guides. However,
this appears to be a typographical error and should be page 517.

4

degenerative knee arthritis was not relevant to choosing the diagnostic criteria. He explained that
the major difference between the calculations of Dr. Weiss and DMA Dr. Magliato was Dr. Weiss’
assumption that the accepted condition was primary knee joint osteoarthritis, which was contrary
to the SOAF. Dr. Fries indicated that he was unable to follow DMA Dr. Magliato’s March 6, 2014
impairment calculations. He explained that while DMA Dr. Magliato agreed with him, that the
impairment rating should have been based on a CDX of partial medial meniscectomy with a default
value of two percent and not on a default value of one percent as used by DMA Dr. Magliato.
Dr. Fries notified OWCP that he had not been provided the radiographs he was asked to review as
part of his evaluation. As the imaging studies were not forthcoming, he considered it appropriate
to issue his report in a timely manner. Dr. Fries related that when he was presented with the images
he would issue an addendum report although it was unlikely that his above-noted reasoned
opinions and impairment rating would change. He noted that, assuming the radiographs showed
more significant findings, he related that this may move the grade modifier for GMCS to 2 based
on Table 16-8, page 519. Dr. Fries then applied the net adjustment formula to Dr. Rosenberg’s
and his own finding (GMFH - CDX) + (GMPE - CDX) + (GMCS – CDX) = (0 - 2) + (0 - 2) + (2
– 2) = -4, which still resulted in a grade A, one percent permanent impairment of the left lower
extremity.7
In a December 15, 2014 report, Dr. Andrew A. Merola, a Board-certified orthopedic
surgeon serving as a DMA, reviewed Dr. Fries’ October 25, 2014 report. The DMA agreed with
Dr. Fries’ one percent left lower extremity permanent impairment rating. He advised that appellant
reached MMI on October 25, 2014 the date of Dr. Fries’ impairment evaluation.
By decision dated January 6, 2015, OWCP denied an additional schedule award for the left
lower extremity, finding that the weight of the medical evidence rested with the opinions of
Dr. Fries, the IME, and its DMA, Dr. Merola. It noted that he had already been compensated for
three percent permanent impairment of the left lower extremity.
On January 12, 2015 appellant, through counsel, again requested an oral hearing before an
OWCP hearing representative. By decision dated May 11, 2015, OWCP’s hearing representative
found that the case was not in posture for a hearing and set aside the January 6, 2015 decision
because Dr. Fries noted that he had not received the left knee x-ray films that he was requested to
review. She remanded the case to OWCP to forward the subject x-ray films to Dr. Fries and obtain
a supplemental report from him rating the employee’s left lower extremity impairment under the
sixth edition of the A.M.A., Guides.
Dr. Fries, in a June 29, 2015 letter, noted that he had reviewed the January 18, 2011 left
knee x-ray films. He reported that the x-rays revealed a normal femur, tibia, and fibula. There
were no fracture nor dislocations. Minor medial compartment osteophytes off the femur and tibia
were only seen with magnification. There was no other evidence of arthritis. These would be
common at the employee’s age and there was no evidence of symptoms or significant pathology.
Medial and lateral joint line measurements were five and six millimeters (mm) on one series of the
x-rays and six and seven mm on another series of the x-rays. Dr. Fries related that the differences
were well within expected inherent measurement errors. More importantly measurements were
7
Dr. Fries also applied the same formula to Dr. Weiss’ and his own finding and calculated (1 - 2) + (2 - 2) + (2 –
2) = -1, a grade B, two percent permanent impairment of the left lower extremity.

5

insufficient to qualify the employee for the primary joint arthritis criteria (Table 16-3, page 511,
Diagnostic Criteria (Key Factor) primary knee joint arthritis). Dr. Fries advised that Dr. Weiss’
February 25, 2011 findings that the January 18, 2011 x-ray films revealed a medial joint space that
measured two cm and a lateral joint space that measured three cm were preposterously large. He
maintained that typical knee joint spaces measure less than one cm. Dr. Fries related that he could
not give any credence to the use of these “bogus measurements.” He also referenced Dr. Weiss’
October 11, 2013 report which indicated that the medial joint space measured two mm as
demonstrated by the January 18, 2011 x-ray films. Dr. Fries noted that this was not verified by
the computer-based measurements he had performed. He related that such narrowing would be
obvious visually, even without measurement, and typically would be accompanied by other
findings such as, subchondral sclerosis, varus malalignment, and endplate erosions. Dr. Fries
summarized that the January 18, 2011 left knee radiographs did not evidence pathology other than
minor medial compartment osteophytes common at the employee’s age. He concluded that
Dr. Weiss’ assessment was not credible. Dr. Fries indicated that his impairment rating was based
on the accepted condition of aggravation of degeneration of the left medial meniscus resulting in
the employee’s authorized February 25, 2010 arthroscopic partial medial meniscectomy and
debridement of the medial femoral condyle and patellofemoral joint. He reiterated his opinion that
the employee had one percent permanent impairment of the left lower extremity. Dr. Fries
determined that the employee reached MMI on May 24, 2010.
On July 24, 2015 DMA Dr. Merola reviewed a SOAF and Dr. Fries’ October 24, 2014 and
June 29, 2015 findings. He again agreed with Dr. Fries’ impairment rating. The DMA determined
that the date of MMI was May 17, 2010, the date the employee returned to full-duty work.
OWCP, by decision dated August 27, 2015, continued to find that the special weight of the
medical evidence rested with the opinions of the IME physician Dr. Fries and DMA Dr. Merola,
and again concluded that the employee was not entitled to an additional schedule award for the left
lower extremity.
On September 2, 2015 counsel, on behalf of appellant, again requested an oral hearing
before an OWCP hearing representative.
By decision dated March 22, 2016, the hearing representative set aside the August 27, 2015
decision, finding that DMA Dr. Merola did not adequately show an independent application of
Dr. Fries’ findings to confirm that his impairment calculations were proper. She further found that
the August 27, 2015 decision was not technically correct in denying an increased schedule award
as the March 13, 2014 decision, which granted the employee a schedule award for three percent
left lower extremity permanent impairment, had been set aside because a conflict in medical
opinion remained unresolved. The hearing representative remanded the case for OWCP to refer
the case to a DMA to confirm Dr. Fries’ impairment calculations under the sixth edition of the
A.M.A., Guides.
In an August 15, 2016 report, Dr. Michael M. Katz, a Board-certified orthopedic surgeon
serving as a DMA, reviewed a SOAF and the medical record, including Dr. Fries’ June 29, 2015
findings. The DMA recommended that the employee undergo another referee examination,
including a physical examination by Dr. Fries or a different referee examiner because it appeared
that Dr. Fries had not performed an examination on the employee in over five years. He explained

6

that this was problematic since Dr. Fries’ opinion regarding examination findings should be his
alone and not obtained from another physician. For this reason, Dr. Katz opined that his referee
examination could not be accepted since no examination appeared to have been performed based
on the records reviewed.
On October 6, 2016 OWCP routed an updated SOAF, which indicated that the employee
had passed away on October 30, 2013, and the employee’s case file, including Dr. Fries’ June 29,
2015 report, to DMA Dr. Katz, and requested that he clarify his August 15, 2016 report and
determine whether Dr. Fries correctly applied the criteria/tables of the A.M.A., Guides.
In an October 13, 2016 report, DMA Dr. Katz reviewed the updated SOAF and Dr. Fries’
June 29, 2015 findings. He found a CDX of 1 for a partial medial or lateral meniscectomy, with a
default grade C impairment value of two percent under Table 16-3, page 509. The DMA further
found a grade modifier 0 for GMFH and GMPE and a grade modifier 1 for GMCS. He utilized
the net adjustment formula (GMFH - CDX) + (GMPE - CDX) + (GMCS – CDX) = (0 – 1) + (0 1) + (1 – 1) = -2 which moved the grade C default value of two percent to a class 1, grade A, one
percent permanent impairment of the left lower extremity. The DMA noted that Dr. Fries
incorrectly performed the net adjustment formula as he used a CDX of 2 rather than 1. Dr. Katz
advised that the date of MMI was May 24, 2010, the examination upon which Dr. Fries based his
impairment evaluation.
OWCP, by decision dated January 9, 2017, determined that the special weight of the
medical evidence rested with the opinions of Dr. Fries and its DMA, Dr. Katz, and again concluded
that the employee was not entitled to an additional schedule award. It noted that the employee was
previously paid a schedule award for three percent permanent impairment of the left lower
extremity and the evidence of record established that he had no additional impairment.
On January 23, 2017 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated September 11, 2017, OWCP’s hearing representative affirmed the
January 9, 2017 decision, finding that the special weight of the medical evidence rested with
Dr. Fries’ impartial medical opinion.
LEGAL PRECEDENT
The schedule award provisions of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

7

standard for evaluating schedule losses.10 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).11 The Board has approved the
use by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of
a member of the body for schedule award purposes.12
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning, Disability and Health
(ICF).13 In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the knee, the relevant portion of the leg for the present case, reference
is made to Table 16-3 (Knee Regional Grid) beginning on page 509.14 After the CDX is
determined from the Knee Regional Grid (including identification of a default grade value), the
net adjustment formula is applied using the GMFH, GMPE, and GMCS. The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).15 Under Chapter 2.3, evaluators
are directed to provide reasons for their impairment rating choices, including choices of diagnoses
from regional grids and calculations of modifier scores.16
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.17 In situations where there exist opposing medical
reports of virtually equal weight and rationale and the case is referred to an IME for the purpose
of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.18
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than three
percent impairment of the employee’s left lower extremity, for which he previously received a
schedule award.

10

Id. See also, Ronald R. Kraynak, 53 ECAB 130 (2001).

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (March 2017).
12

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

13

A.M.A., Guides 3, section 1.3, ICF: A Contemporary Model of Disablement.

14

See A.M.A., Guides 509-11 (6th ed. 2009).

15

Id. at 515-22.

16

Id. at 23-8.

17

5 U.S.C. § 8123(a); see also 20 C.F.R. § 10.321.

18

K.D., Docket No. 19-0281 (issued June 30, 2020); J.W., Docket No. 19-1271 (issued February 14, 2020).

8

OWCP properly found a conflict in the medical opinion evidence regarding permanent
impairment between the employee’s attending physician, Dr. Weiss, and the government
physician, Dr. Magliato, serving as a DMA. It properly referred the employee’s case to Dr. Fries
pursuant to 5 U.S.C. § 8123(a) for an impartial medical examination in order to resolve the conflict
in medical opinion.19
In his initial report dated October 25, 2014, Dr. Fries, the IME, discussed the employee’s
history of injury and his medical records. He related that his impairment calculations would be
based on the most recent functional history and physical examination findings set forth in
Dr. Rosenberg’s May 24, 2010 report and Dr. Weiss’ November 30, 2010 report since he did not
have an opportunity to examine the employee. Utilizing Table 16-3, page 509 of the sixth edition
of the A.M.A., Guides, Dr. Fries found a CDX of 1 for a partial (medial or lateral) meniscectomy,
meniscal tear, or meniscal repair of the left knee, which yielded a default value of two percent. He
explained that Dr. Weiss’ CDX of degenerative knee arthritis was not relevant to choosing the
diagnostic criteria as the SOAF indicated that the only accepted condition was aggravation of
degeneration of the left medial meniscus. Based on Dr. Rosenberg’s findings, Dr. Fries assigned
a grade modifier 0 for GMFH and GMPE under Table 16-6, page 516 and Table 16-7, page 519,
respectively. Based on Dr. Weiss’ findings, he assigned a grade modifier 1 for GMFH under Table
16-6 and a grade modifier 2 for GMPE under Table 16-7. Dr. Fries assigned a grade modifier 1
for GMCS under Table 16-8, page 519 based on left knee x-rays mentioned in the case record that
showed some medial compartment narrowing. He applied Dr. Rosenberg’s and his own finding
to the net adjustment formula (GMFH - CDX) + (GMPE - CDX) = (0 - 2) + (0 - 2) + (1 – 2) = -5,
which resulted in a grade A, one percent permanent impairment of the left lower extremity.
Dr. Fries applied the same formula to Dr. Weiss’ and his own finding and calculated (1 - 2) + (2 2) + (1 – 2) = -2, which also resulted in a grade A, one percent permanent impairment of the left
lower extremity. He indicated that he had not been provided the x-rays he was asked to review as
part of his evaluation. Dr. Fries related that he would issue an addendum report after he received
and reviewed these x-rays. He advised, however, that it was unlikely that his above-noted reasoned
opinions and impairment rating would change. Dr. Fries noted that, assuming the x-rays showed
more significant findings, the grade modifier for GMCS could be 2 under Table 16-8, page 519.
He then applied Dr. Rosenberg’s findings and his own finding to the net adjustment formula
(GMFH - CDX) + (GMPE - CDX) + (GMCS – CDX) = (0 - 2) + (0 - 2) + (2 – 2) = -4, which still
resulted in a grade A, one percent permanent impairment of the left lower extremity. Dr. Fries
also applied Dr. Weiss’ findings and his own finding to the same formula and calculated (1 - 2) +
(2 - 2) + (2 – 2) = -1, which resulted in a grade B, two percent permanent impairment of the left
lower extremity.
In a supplemental letter dated June 29, 2015, Dr. Fries noted his review of the January 18,
2011 left knee x-ray films and reiterated his opinion that the employee had one percent permanent
impairment of the left lower extremity. He advised that the x-rays did not demonstrate pathology
such as primary joint arthritis other than minor medial compartment osteophytes common for the
employee’s age. Dr. Fries further advised that Dr. Weiss’ bogus measurements of two cm for
medial joint space and three cm for lateral joint space, which were based on Dr. Weiss’ review of
19
Id., see also E.M., Docket No. 19-1535 (issued August 27, 2020); B.S., Docket No. 19-1717 (issued August 11,
2020); W.C., Docket No. 19-1740 (issued June 4, 2020).

9

the January 18, 2011 x-rays, were not credible. He explained that typical knee joint spaces
measure less than one cm. Dr. Fries also explained that he could not verify Dr. Weiss’
measurements by the computer-based measurements he had performed. He noted that such
narrowing would be obvious visually, even without measurement, and typically would be
accompanied by other findings such as, subchondral sclerosis, varus malalignment, and endplate
erosions. Dr. Fries concluded that the date of MMI was May 24, 2010.
On October 13, 2016 DMA Katz reviewed Dr. Fries’ supplemental opinion and agreed
with his one percent left lower extremity permanent impairment rating. He noted, however, that
Dr. Fries improperly applied the net adjustment formula as his calculations were based on a CDX
of 2 rather than a CDX of 1. The DMA found that a CDX of 1 for a partial medial or lateral
meniscectomy, represented a default grade C impairment value of two percent under Table 16-3,
page 509. He assigned a grade modifier 0 for GMFH and GMPE, and a grade modifier 1 for
GMCS. The DMA utilized the net adjustment formula (GMFH - CDX) + (GMPE - CDX) +
(GMCS – CDX) = (0 – 1) + (0 - 1) + (1 – 1) = -2 which moved the grade C default value of two
percent to a class 1, grade A, one percent permanent impairment of the left lower extremity. The
Board notes that, while Dr. Fries applied the net adjustment formula using a CDX of 2 rather than
a CDX of 1 which he properly identified under Table 16-3, this is harmless error as Dr. Fries’
calculations also resulted in a one percent left lower extremity impairment rating.
The Board finds that Dr. Fries accurately summarized the relevant medical evidence,
provided detailed findings on examination, and reached conclusions about appellant’s condition
which comported with his findings.20 As his report is detailed, well rationalized, and based on a
proper factual background, his opinion is entitled to the special weight accorded an IME.21
On appeal counsel contends that there remains a conflict in the medical opinion evidence
as Dr. Fries’ left lower extremity impairment rating does not include the employee’s impairment
due to his preexisting primary knee osteoarthritis which served as the basis for Dr. Weiss’ left
lower extremity impairment rating. As previously discussed, Dr. Fries provided adequate medical
rationale explaining why the employee did not have permanent impairment due to primary knee
osteoarthritis. In addition, he explained his calculations in conformance with the sixth edition of
the A.M.A., Guides, establishing that the employee had no more than one percent permanent
impairment of the left lower extremity.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.

20

W.H., Docket No. 19-0102 (issued June 21, 2019); J.M., Docket No. 18-1387 (issued February 1, 2019).

21

W.H., id.

10

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than three
percent impairment of the employee’s left lower extremity, for which he previously received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 2, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

11

